Citation Nr: 0801568	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury of the left foot. 

2.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury of the right foot. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1975 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
disability evaluation for residuals of cold injury of the 
left foot. 

2.  The veteran is currently in receipt of the maximum 
disability evaluation for residuals of cold injury of the 
right foot. 

3.  The veteran has not lost the use of either foot and the 
disability does not result in frequent hospitalizations or 
marked industrial impairment. 

4.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of cold injury of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7122 (2007).   

2.  The criteria for a rating in excess of 30 percent for 
residuals of cold injury of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.104, DC 7122 (2007).   

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  In July 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

Analysis

Residuals of Cold Injury

The veteran essentially asserts that his residuals of cold 
injury of the left and right foot are more disabling than the 
current 30 percent rating he receives for each foot.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's residuals of cold injury of the feet 
bilaterally have been evaluated under DC 7122 which provides 
for a maximum disability rating of 30 percent for cold injury 
residuals where there is evidence of arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. 
§ 4.104, DC 7122.  Note (1) instructs that amputation of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, be evaluated under other diagnostic codes.  Also, 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., must be evaluated, unless they are used to 
support an evaluation under DC 7122.  Id.  Note (2) states 
that each affected part is to be evaluated separately and the 
ratings combined in accordance with 38 C.F.R. § 4.25 and § 
4.26.  Id.

VA afforded the veteran an examination in April 2005.  The 
examiner noted that the feet appeared superficially normal on 
first glance.  However, the examiner noted decreased amount 
of hair on both feet but the skin appeared relatively normal.  
The nails of the great toes were opacified and not clear; the 
individual toes had a very slight decrease in skin toenail 
angle.  Past manipulation of the feet appeared normal, range 
of motion dorsiflexion was 0 to 6 degrees on the right, 0 to 
10 degrees on the left, and plantar flexion was 0 to 35 
degrees bilaterally (normal was 0 to 20 degrees dorsiflexion 
and 0 to 40 degrees plantar flexion).  Very slight discomfort 
was reported at plantar flexion, 35 degrees on the right and 
40 degrees on the left.  Additionally, the ankles were stable 
and there was no abnormal motion.  The skin was fairly 
distensible, each toes appeared fairly normal.  On the 
plantar surface there were large dark area measuring 0.5 cm 
or smaller which were spotted throughout, more to the plantar 
surfaces of the feet, especially above the arch and in 
greater number on the right than on the left.  These 
represented basically healed ulcers or scars which were 
hyperpigmented; the scars were not depressed or elevated, and 
no breakdown was noted.  The examiner observed that the 
veteran heel and toe walked without difficulty.  Neurological 
examination showed intact motor and sensory, and mild hallux 
valgus on the left foot.  The diagnoses were residuals of 
cold injury of both feet with hypersensitivity to cold 
exposure and dermatitis, cause unknown.  

In a May 2004 VA clinical record, keratosis on the right and 
tinea pedis were noted.  
VA medical records dated in January 2005 and July 2005 noted 
complaints of painful calluses and pain under the plantar 
surfaces of the feet.  

The veteran is currently receiving the maximum disability 
rating possible under DC 7122.  He could receive a 40 percent 
rating for loss of use of the foot (see Diagnostic Code 
5284), but the veteran clearly has not exhibited disability 
to this proportion.  Additionally, there is no indication 
that he has any other symptoms which have not been 
contemplated under his current rating to warrant separate or 
higher disability evaluations.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  In this case, the evidence of 
record does not indicate the veteran is frequently 
hospitalized for his foot disability, and there is no 
objective evidence of marked interference with his 
employment.  In fact, the 2005 occupational therapy consult 
noted no more than moderate interference.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The veteran essentially contends that the medications he 
takes for his service-connected disabilities impair his 
ability to function making it impossible for him work. 

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran does not meet the schedular requirements 
for consideration.  He is service-connected for residuals of 
cold injury of the right foot, evaluated as 30 percent 
disabling and residuals of cold injury of the left foot, 
evaluated as 30 percent disabling.  Thus, the veteran does 
not meet the percentage criteria laid out in 38 C.F.R. § 
4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

According to the veteran's TDIU application, received in 
March 2005, he indicated that he last worked full-time in 
2003 in welding.  His previous employment included machine 
operation, housekeeping, and weaving.  The veteran reported 
completing four years of high school education.

The April 2005 cold injury examination report noted that the 
veteran did all activities of daily living (dressing, 
feeding, and bathing) himself.  It was also noted that he did 
not use an assistive device.  

VA afforded the veteran an occupational therapy consultation 
in August 2005.  The examiner noted that the veteran was 
capable of sustaining medium level of work (ability to exert 
20 to 50 pounds of force occasionally and/or 10 to 25 pounds 
of force frequently, and/or greater than negligible up to 10 
pounds of force constantly to move objects, physical demand 
requirements are in excess of those for light work) for an 8 
hour day with self-limitation being 5 percent of the 21 tasks 
(with some inconsistencies noted but which did not 
substantially affect the outcome of the test) which was 
deemed within normal limits.  His major area of dysfunction 
was position tolerance and pain in both feet/legs was an 
underlying functional limitation.  The examiner noted that 
the veteran may benefit from a referral to Vocational 
Rehabilitation as he needed a job fitting the limitations 
just discussed as his prior job likely did not fit that 
category.   

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board finds that the level of impairment to the veteran's 
employment is adequately reflected in the disability 
evaluations he currently receives.  He has been shown to be 
able to perform medium work load during an 8 hour day with 
limitation due to position tolerance and pain in the 
feet/legs.  Taking into account his background, education, 
and the fact that his previous job may not have fit the 
physical limitations cited in the August 2005 consultation, 
the Board finds that the veteran is not precluded from 
employment.  There are jobs which he could perform which do 
not require more than 8 hours of medium work load in painful 
positions for his lower extremity (i.e. sedentary 
employment).  Therefore, the Board finds that the record does 
not demonstrate that the veteran's service-connected 
disabilities are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

A rating in excess of 30 percent for residuals of cold injury 
of the left foot is denied. 

A rating in excess of 30 percent for residuals of cold injury 
of the right foot is denied. 

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


